Citation Nr: 0613094	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1944.  The veteran died in May 1997 and the appellant is his 
widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of her daily 
personal needs or protect herself from the hazards and 
dangers of her daily environment.

2.  The competent medical evidence does not show that the 
appellant is substantially confined to her home or the 
immediate premises.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
being housebound or on the need for regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1541, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005, a rating 
decision in February 2002, and a statement of the case in 
June 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  Moreover, the 
Board emphasizes that neither the veteran nor her 
representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The claims file 
contains the report of a relevant medical examination.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  Evidence in the claims file 
indicates that the appellant receives some type of benefits 
from the Social Security Administration (SSA).  It is unclear 
whether the appellant receives these benefits based on her 
late husband, her own disability or her own financial needs.  
However, despite VA's requests for more information in 
support of her claim, the appellant has not made any 
indication that the SSA benefits are due to her own 
disability, or that SSA would have any relevant 
determinations or medical records.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Merits of the Claim

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  38 U.S.C.A. § 1541(d), (e) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.351(a)(5) (2005).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2005).

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2005).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.351(f) (2005).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 U.S.C.A. § 
1541(e)(2) (West 2002 & Supp. 2005); 38 C.F.R. § 3.351(f) 
(2005).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for special monthly pension for a surviving 
spouse based on the need for regular aid and attendance or by 
reason of being housebound.  The only pertinent medical 
evidence of record, the report of a November 2001 Aid and 
Attendance examination, does not demonstrate that the 
appellant satisfies the criteria for either benefit.  

With respect to whether the appellant requires aid and 
attendance, the report is negative for any indication that 
the appellant is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity.  38 C.F.R. § 3.351(c).  The report is 
also negative for any indication of a factual need for 
regular aid and attendance, as shown by the inability of the 
appellant to dress or undress herself, to keep herself 
ordinarily clean and presentable; the need of frequent 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352(a).  The report specifically 
provides that the appellant was able to dress, bathe, go the 
bathroom, and eat unassisted.  She was healthy with no 
significant past medical history.  

With respect to whether the appellant is housebound, the 
August 2001 report is negative for any indication that the 
appellant is substantially confined to her house or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 C.F.R. § 
3.351(f) (2005).  The report specifically provides that the 
appellant was able to walk in and out of the home unassisted 
and was healthy with no significant past medical history.  

The Board is aware of the appellant's own general assertion 
that she warrants the claimed special monthly pension.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the appellant is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as one addressing 
whether she satisfies relevant medical criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
appellant's assertions do not constitute competent medical 
evidence that she warrants the claimed benefit.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


